DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitajima et al. (US 2007/0123756).
	Regarding claim 1, Kitajima et al. discloses a wearable patch that is worn on the body (as shown in Fig. 19, see also Figs, 21-22), comprising 
a functional element (Fig. 21, elements 31 and 32, see sections 0117-0120); 
a drive circuit unit (that receives a drive signal supply as disclosed in section 0120) that operates the functional element; and 
a cell as a power source (see Fig. 21, element 70, sections 0117-0120), 
wherein a cutting facilitating member (see Figs. 21-22, elements 281 and 282, sections 0118-0120) is formed to allow a predetermined portion (element 18D as disclosed in section 0120) of the wearable patch to be cut with a force of 200 N or less so that power supply from the cell (drive supply signal as disclosed in section 0120) to the drive circuit unit is interrupted (terminated as disclosed in section 0120).
Regarding claim 2, Kitajima et al. discloses a conductive path that connects the cell and the drive circuit unit, wherein the conductive path can be cut by the cutting facilitating member (as shown in Fig. 22B, see also section 0123).
Regarding claim 3, Kitajima et al. discloses the cell comprises power generation elements, including a positive electrode (first electrode section 171 as disclosed in sections 0108-0109) and a negative electrode (second electrode section 172), that are placed inside a sheet-type outer case (see Fig. 18), and a positive electrode terminal and a negative electrode terminal (parts of the electrode sections) that are connected to the positive electrode and the negative electrode, respectively, to feed power  generated by the power generation elements (as disclosed in section 0108) to the outside (respective sections of functioning parts as disclosed in section 0108), wherein at least one of the positive electrode terminal and the negative electrode terminal can be cut by the cutting facilitating member (to cut the drive supply signal from the electrodes as disclosed in section 0120). 
Regarding claim 4, Kitajima et al. discloses the cell is a sheet-type cell (see Fig. 18) that comprises power generation elements, including a sheet-type positive electrode and a sheet type negative electrode (first and second electrodes as disclosed in sections 0108-0109), that are placed inside a sheet-type outer case (as shown in Fig. 18), and wherein the power generation elements can be cut by the cutting facilitating member ((to cut the drive supply signal from the electrodes as disclosed in section 0120).
Regarding claim 5, Kitajima et al. discloses a cutting start portion as the cutting facilitating member (see Fig. 21, elements 281 and 282), wherein the cutting start portion serves as a starting point for cutting (as disclosed in sections 0118-0120).
Regarding claim 6, Kitajima et al. discloses the cutting start portion includes a cut (perforation as disclosed in section 0118) formed in an edge of the wearable patch (see Fig. 22A).
	Regarding claim 7, Kitajima et al. discloses a cut tape as the cutting facilitating member, wherein the cut tape is provided so that the predetermined portion can be cut by pulling up one end of the cut tape that is located at an edge of the wearable patch (as shown in Fig. 22A). 
Regarding claim 8, Kitajima et al. discloses a cutting portion as the cutting facilitating member (see Figs. 21-22, elements 281-282, sections 0118-0120), wherein the cutting portion can easily be cut compared to other portions (due to the perforations of the cutting portion). 
Regarding claim 9, Kitajima et al. discloses the cutting portion includes perforations (see Figs. 21-22, elements 281-282, sections 0118-0120).
Regarding claim 10, Kitajima et al. discloses a sheet-type cell comprising (see Figs. 21-22): 
power generation elements, including a sheet-type positive electrode (first electrode section 171 as disclosed in sections 0108-0109) and a sheet-type negative electrode (second electrode section 172), that are sealed in a sheet-type outer case, 
wherein a cutting facilitating member (see Figs. 21-22, elements 281 and 282, sections 0118-0120) is formed to allow a predetermined portion (element 18D as disclosed in section 0120) of the sheet-type cell to be cut with a force of 200 N or less so that power supply (drive/power supply signal as disclosed in section 0120) from the cell to the outside is interrupted (terminated as disclosed in section 0120).
Regarding claim 11, Kitajima et al. discloses a positive electrode terminal and a negative electrode terminal (parts of the electrode sections 171 and 172 as disclosed in sections 01080-0109) that are connected to the positive electrode and the negative electrode, respectively, to feed power  generated by the power generation elements (as disclosed in section 0108) to the outside (respective sections of functioning parts as disclosed in section 0108), wherein at least one of the positive electrode terminal and the negative electrode terminal can be cut by the cutting facilitating member (to cut the drive supply signal from the electrodes as disclosed in section 0120). 
Regarding claim 12, Kitajima et al. discloses the power generation elements can be cut by the cutting facilitating member (see sections 0118-0120).
Regarding claim 13, Kitajima et al. discloses a cutting start portion as the cutting facilitating member (see Fig. 21, elements 281 and 282), wherein the cutting start portion serves as a starting point for cutting (as disclosed in sections 0118-0120).
Regarding claim 14, Kitajima et al. discloses the cutting start portion includes a cut (perforation as disclosed in section 0118) formed in an edge of the wearable patch (see Fig. 22A).
Regarding claim 15, Kitajima et al. discloses a cut tape as the cutting facilitating member, wherein the cut tape is provided so that the predetermined portion can be cut by pulling up one end of the cut tape that is located at an edge of the wearable patch (as shown in Fig. 22A). 
Regarding claim 16, Kitajima et al. discloses a cutting portion as the cutting facilitating member (see Figs. 21-22, elements 281-282, sections 0118-0120), wherein the cutting portion can easily be cut compared to other portions (due to the perforations of the cutting portion). 
Regarding claim 17, Kitajima et al. discloses the cutting portion includes perforations (see Figs. 21-22, elements 281-282, sections 0118-0120).

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 23, 2022